Opinion on Motion for Rehearing.
GOODE, J.
The foregoing opinion was delivered on the abstract of the record and the brief prepared by appellant and submitted to us. The abstract itself does *585not show in its recital of the order for new trial that the court assigned any ground, and the brief expressly states that no ground was assigned. In its motion for rehearing appellant now says the court did assign a ground for granting the new trial, and on turning to the short transcript we find the court granted plaintiff a new trial on account of error of the court in giving “instruction F” at defendant’s request. No instruction F is contained in the abstract of the record and there, is nothing before us to show what the court meant by saying it committed error in giving an instruction thus designated. We do not think it would be just to respondent to grant a rehearing under the circumstances. Apart from the delay which would be occasioned by appellant’s manner of presenting the case, we fail to see how the result of the appeal could be changed. No instruction has been preserved in the abstract of the record for us to review which corresponds to the one mentioned in the order for new trial and the order does not quote the supposed erroneous instruction. . The motion for rehearing will be overruled.
All concur.